DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, 13, 15-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by , Servati et al., U.S. Publication Number 20170059421.
	Regarding claims 1, and 9, Servati et al., U.S. Publication Number 20170059421 discloses a core-shell nanofiber textiles for strain sensing, and methods of their manufacture with features of the claimed invention including a core-shell (see paragraph 0075) structured fiber-type strain sensor (see paragraph 0076), comprising: a fibrous support forming a core (see figure 1A) and a multilayered shell layer (see, for example, paragraph 0077), formed on the fibrous support, wherein the shell layer comprising: a first elastomer (see paragraph 0007), formed on the fibrous support; a conductive layer (see paragraph 0009), formed on the first elastomer; and a second elastomer (see paragraph 0009, the two encapsulating film), formed on the conductive layer, wherein the sensor senses the strain of a structure comprising the sensor based on the change in resistance of the conductive layer (see paragraph 0018). 

	Regarding claim 2, the conductive layer has a sandwich structure with different conductivity (due to different direction, see paragraph 0017).  
	Regarding claims 7, 15, Servati et al., consider the use of similar materials (see paragraph 0073) . 
	Regarding claim13, the fibrous support appears to be a single filament.  
	Regarding claim 16, Servati et al., consider the use of similar materials (see paragraphs 0067, and 0069). 

Claims 3-6, 8, 10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

17-20 are allowed over the prior art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, November 17, 2021